******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
FAIRFIELD MERRITTVIEW LIMITED PARTNERSHIP
         v. CITY OF NORWALK ET AL.
                  (SC 19373)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
    Argued September 17, 2015—officially released March 1, 2016

  James R. Fogarty, for the appellants (plaintiff et al.).
  Daniel J. Krisch, with whom were Mario F. Coppola,
corporation counsel, and Carolyn M. Colangelo, assis-
tant corporation   counsel,   for   the   appellees
(defendants).
                          Opinion

   ROGERS, C. J. This case concerns the standing
requirements for maintaining a municipal property tax
appeal. The plaintiffs, Fairfield Merrittview Limited
Partnership (partnership) and Fairfield Merrittview
SPE, LLC (LLC),1 appeal from the judgment of the
Appellate Court reversing the trial court’s judgment that
had sustained their property tax appeal and reduced
the valuation of the LLC’s property, for assessment pur-
poses, by approximately $15 million. The Appellate
Court reversed the judgment and remanded the case
to the trial court with direction to dismiss the plaintiffs’
appeal after agreeing with the defendant city of Norwalk
(city)2 that the plaintiffs’ appeal was void ab initio, due
to the trial court’s lack of subject matter jurisdiction,
because the owner of the property at issue had not
appeared in subsidiary administrative proceedings
before the Board of Assessment Appeals of the City of
Norwalk (board) and did not initiate the appeal to the
court.3 Fairfield Merrittview Ltd. Partnership v. Nor-
walk, 149 Conn. App. 468, 477–78, 89 A.3d 417 (2014).
The plaintiffs claim that the Appellate Court improperly
reversed the trial court’s judgment because the tax
appeal to the trial court, although initially brought by
a nonaggrieved party, the partnership, also was main-
tained by the LLC, which was an aggrieved party that
properly had been added to the trial court proceedings
by way of a promptly filed amended complaint. We
agree with the plaintiffs and, accordingly, reverse the
judgment of the Appellate Court.
   The following facts and procedural history, which
the parties do not dispute, are relevant to the appeal.
The partnership and the LLC are related entities with
common owners. The partnership acquired the property
at issue, a commercial office complex, in 1994. It then
transferred ownership of the property to the LLC in
2007. A deed evidencing this transfer was timely filed
in the city’s land records. On October 1, 2008, as part
of a periodic city wide revaluation,4 the city’s tax asses-
sor; see footnote 1 of this opinion; set the fair market
value of the property at $49,036,800. The assessor’s
field card inaccurately identifies the partnership as the
owner of the property. The LLC challenged this assess-
ment before the board pursuant to General Statutes
§ 12-111,5 but the board declined to reduce it. The board
mailed a notice of no change, again inaccurately
addressed to the partnership, to an attorney who was
an authorized agent for both entities.
   On July 1, 2009, the partnership filed an appeal from
the board’s action to the Superior Court pursuant to
General Statutes § 12-117a.6 Therein, the partnership
alleged that it was the owner of the property at issue
on October 1, 2008, was aggrieved by the assessor’s
action and had appeared, unsuccessfully, before the
board. Approximately one month later, on August 7,
2009, the partnership and the LLC filed an ‘‘Amended
Appeal and Application’’ (amended appeal) with the
trial court, naming both entities as plaintiffs and alleging
that they both had owned the property on October 1,
2008. The amended appeal was unclear regarding which
entity had appeared before the board.7
  The plaintiffs’ amended appeal was accompanied by
a motion for permission to amend. The defendants did
not object to that motion, and the trial court, Hon. A.
William Mottolese, judge trial referee, ultimately
granted it by summary order dated February 16, 2010.
Thereafter, the defendants did not file a motion to dis-
miss contesting jurisdiction, but rather, filed an
amended answer that left the plaintiffs to their proof
on their allegations regarding which entity or entities
had owned the property on October 1, 2008, and which
entity or entities had appealed to the board.
   A brief trial was held in December, 2011. During the
trial, the plaintiffs submitted two deeds into evidence,
thereby establishing the partnership’s acquisition of the
property in 1994 and its transfer of the property to
the LLC in 2007. After the trial concluded, the parties
submitted simultaneous posttrial briefs. In their brief,
the defendants cited to the deeds in evidence and
argued for the first time that the trial court lacked
subject matter jurisdiction because the partnership, the
party that had initiated the appeal to the court, did not
own the property at the time of its assessment and,
therefore, was not aggrieved and lacked standing to
appeal pursuant to § 12-117a. The defendants acknowl-
edged that the LLC owned the property on October 1,
2008, and that the appeal to the court had been amended
to add the LLC as a plaintiff. They did not argue that
the LLC lacked standing to bring a § 12-117a appeal,
that the addition of the LLC as a party was in any
way defective or that the trial court improperly had
permitted the amendment of the complaint.8
   In an August 6, 2012 memorandum of decision, the
trial court, Hon. Aaron W. Aronson, judge trial referee,
prior to sustaining the plaintiffs’ appeal and reducing
the defendants’ valuation of the subject property from
$49,036,800 to $34,059,753, rejected the defendants’
jurisdictional claim. The court referenced the 2007 deed
conveying the property from the partnership to the LLC
and reasoned that, ‘‘[a]s of October 1, 2008, at least one
of the two plaintiffs named in the amended [appeal] was
the record owner of the [property], which is sufficient to
provide standing to maintain this appeal.’’ The defen-
dants’ appeal to the Appellate Court followed.
  In their brief to the Appellate Court, the defendants
again contested the trial court’s jurisdiction to hear
the plaintiffs’ appeal, but expanded upon their original
argument. In addition to arguing that the partnership,
as a former owner, was not aggrieved by the city’s
assessment of the property and could not bring an
appeal to the court pursuant to § 12-117a, the defen-
dants contended further that the LLC, the actual owner
of the property, had not appeared before the board and
that this omission was fatal to establishing jurisdiction.
Fairfield Merrittview Ltd. Partnership v. Norwalk,
Conn. Appellate Court Records & Briefs, February
Term, 2014, Defendants’ Brief, pp. 13–14, 16. Citing to
the plaintiffs’ original and amended appeals, the defen-
dants claimed that it was the partnership, instead, that
had appeared before that body. Id., pp. 13, 15. The
defendants also stated that the LLC had been added as
a party ‘‘long after’’ the period in which to bring an
appeal to the trial court had expired, but did not elabo-
rate or point to any evidence in support of this claim.9
Id., p. 15. Again, in the Appellate Court, the defendants
did not argue that the trial court improperly had permit-
ted the amendment of the complaint to add the LLC as
a party plaintiff.
   In response, the plaintiffs argued that the amendment
of the court appeal to add the LLC as a party was filed
within thirty days of the return date and, therefore, was
an amendment as of right that related back to the filing
of the initial appeal; see General Statutes § 52-128; Prac-
tice Book § 10-59; or, effectively, was the discretionary
addition of an interested party having standing to pur-
sue the appeal. Fairfield Merrittview Ltd. Partnership
v. Norwalk, Conn. Appellate Court Records & Briefs,
supra, Plaintiffs’ Brief pp. 10–11. The plaintiffs con-
tended further that the defendants, by waiting until after
the trial had concluded to raise the issue of subject
matter jurisdiction, had engaged in an unfair ambuscade
that had prevented the plaintiffs from responding effec-
tively to that question. Id., pp. 13–16, 21–22. Finally,
according to the plaintiffs, the partnership and the LLC
essentially were the same entity, having undergone a
change of name and structure but retaining the same
beneficial owners. Id., pp. 16–17.
   The Appellate Court agreed with the defendants that
the trial court lacked subject matter jurisdiction over
the plaintiffs’ appeal. Fairfield Merrittview Ltd. Part-
nership v. Norwalk, supra, 149 Conn. App. 475. The
Appellate Court first rejected the plaintiffs’ contention
that they were, in fact, the same legal entity, citing a
lack of evidence in the record in that regard; id., 476;
as well as other circumstances indicating that the two
were distinct entities. Id., 476 n.7. It further disagreed
that the defendants’ jurisdictional challenge was
untimely and that the plaintiffs had had an inadequate
opportunity in which to respond to it. Id., 477. Finally,
the Appellate Court concluded, both the appeal to the
board and the appeal to the trial court were brought
by the partnership, a party which lacked standing due
to its nonownership of the property at issue. Accord-
ingly, the Appellate Court reasoned, the appeal was
void, ab initio, and should have been dismissed by the
trial court.10 Id. The Appellate Court did not address
the plaintiffs’ contention that they properly had
amended their complaint to include the LLC as a plain-
tiff, apparently concluding that the alleged absence of
the LLC in the proceedings before the board was a fatal
jurisdictional defect.11
   Subsequent to the issuance of the Appellate Court’s
decision, the plaintiffs filed a motion for reconsidera-
tion en banc, wherein they claimed that the court’s
decision was based on a material factual error, namely,
that the partnership, and not the LLC, was the party
that had filed the appeal to the board. The plaintiffs
also reiterated their claim that the appeal to the trial
court properly had been amended to include the LLC
as a party plaintiff.12 They contended further that the
defendants had made a different jurisdictional argu-
ment in the Appellate Court than the one they had made
to the trial court, and incorrectly had represented to
the Appellate Court that the partnership was the party
that had appealed to the board.13 The Appellate Court
denied the plaintiffs’ motion for reconsideration. This
appeal by the plaintiffs followed.
   The plaintiffs claim that the Appellate Court improp-
erly reversed the trial court’s judgment, for want of
subject matter jurisdiction, because the LLC, the undis-
puted owner of the property at issue on the date of
revaluation, was aggrieved and possessed standing to
appeal, regardless of whether it had appeared in the
proceedings before the board. Accordingly, they claim,
proof of that appearance was unnecessary to establish
jurisdiction. The plaintiffs point to the plain language
and historical antecedents of § 12-117a, and cases
applying that provision, in support of this claim. The
plaintiffs contend further that their amended appeal,
naming the LLC as a party plaintiff, was filed promptly
after the original complaint, as a matter of right, pursu-
ant to § 52-128, that the defendants never have objected
to the amendment, and that case law governing the
addition and substitution of party plaintiffs in tax
appeals further supports the addition of the LLC to the
proceedings here.14
   The defendants, in response, have refined further
their argument that the trial court lacked subject matter
jurisdiction. They again contend, as they did before the
Appellate Court, that the partnership, the party that had
initiated the appeal to the trial court, lacked standing
to appeal because it did not own the subject property
at the time of its assessment. The defendants claim
further that, because the initial appeal was void for lack
of jurisdiction, that appeal was ‘‘a legal nullity’’ that
could not be amended properly to include the LLC as
a party plaintiff. According to the defendants, the plain-
tiffs’ only option was to withdraw the initial appeal,
then to bring a new appeal in the name of the LLC, but
even that option was unavailable by the time of the
amended appeal because the statutory period in which
to bring a § 12-117a appeal had expired.15 The plaintiffs
reply that the amendment of their complaint to add
the LLC constituted a proper substitution of a party
pursuant to General Statutes § 52-109 and Practice
Book § 9-20, which related back to the filing of the
original complaint, thereby rendering the timing of the
amendment immaterial.
   We conclude that the Appellate Court improperly
held that the trial court lacked subject matter jurisdic-
tion over the plaintiffs’ appeal on the basis that the
LLC, the undisputed owner of the property on the date
it was assessed, had not appeared in the proceedings
before the board. We conclude further that the prompt
amendment of the complaint to add the LLC as a party
plaintiff was effective to confer jurisdiction on the trial
court, regardless of whether the action initially was
instituted by an improper party, the partnership.
Although captioned as an amendment, the plaintiffs’
filing effectively was the addition or substitution of the
correct plaintiff, to which the defendants did not object,
and which the trial court in its discretion properly per-
mitted.
   We begin with the standard of review and general
governing principles. ‘‘Standing is the legal right to set
judicial machinery in motion. One cannot rightfully
invoke the jurisdiction of the court unless he [or she]
has, in an individual or representative capacity, some
real interest in the cause of action, or a legal or equitable
right, title or interest in the subject matter of the contro-
versy. . . . When standing is put in issue, the question
is whether the person whose standing is challenged is
a proper party to request an adjudication of the issue
. . . .’’ (Internal quotation marks omitted.) Cambodian
Buddhist Society of Connecticut, Inc. v. Planning &
Zoning Commission, 285 Conn. 381, 393, 941 A.2d 868
(2008). As a general matter, ‘‘one party has no standing
to raise another’s rights.’’ Sadloski v. Manchester, 235
Conn. 637, 643, 668 A.2d 1314 (1995).
  ‘‘If a party is found to lack standing, the court is
without subject matter jurisdiction to determine the
cause. . . . A determination regarding a trial court’s
subject matter jurisdiction is a question of law. When
. . . the trial court draws conclusions of law, our
review is plenary and we must decide whether its con-
clusions are legally and logically correct and find sup-
port in the facts that appear in the record.’’ (Internal
quotation marks omitted.) Fort Trumbull Conservancy,
LLC v. New London, 282 Conn. 791, 802, 925 A.2d
292 (2007).
  ‘‘[A] court lacks discretion to consider the merits of
a case over which it is without jurisdiction. . . . The
objection of want of jurisdiction may be made at any
time . . . [a]nd the court or tribunal may act on its own
motion, and should do so when the lack of jurisdiction is
called to its attention. . . . The requirement of subject
matter jurisdiction cannot be waived by any party and
can be raised at any stage in the proceedings. . . .
   ‘‘Standing is not a technical rule intended to keep
aggrieved parties out of court; nor is it a test of substan-
tive rights. Rather it is a practical concept designed to
ensure that courts and parties are not vexed by suits
brought to vindicate nonjusticiable interests and that
judicial decisions which may affect the rights of others
are forged in hot controversy, with each view fairly
and vigorously represented.’’ (Internal quotation marks
omitted.) Id., 802–803.
   ‘‘Two broad yet distinct categories of aggrievement
exist, classical and statutory’’; (internal quotation marks
omitted) Pond View, LLC v. Planning & Zoning Com-
mission, 288 Conn. 143, 156, 953 A.2d 1 (2008); the
latter of which is implicated in the present case. ‘‘[I]n
cases of statutory aggrievement, particular legislation
grants standing to those who claim injury to an interest
protected by that legislation.’’ (Internal quotation marks
omitted.) Id.
   The plaintiffs claim that § 12-117a conferred standing
on the LLC to pursue an appeal of the board’s decision
to the court, regardless of whether they proved that
the LLC had appeared before the board. We agree. Sec-
tion 12-117a provides16 in relevant part that ‘‘[a]ny per-
son, including any lessee of real property whose lease
has been recorded as provided under section 47-19 and
who is bound under the terms of his lease to pay real
property taxes, claiming to be aggrieved by the action
of the . . . board of assessment appeals . . . in any
town or city may, within two months from the date of
the mailing of notice of such action, make application,
in the nature of an appeal therefrom . . . to the supe-
rior court for the judicial district in which such town
or city is situated . . . . The court shall have power
to grant such relief as to justice and equity appertains,
upon such terms and in such manner and form as appear
equitable . . . . If the assessment made by the . . .
board of assessment appeals . . . is reduced by said
court, the applicant shall be reimbursed by the town
or city for any overpayment of taxes . . . . The
amount to which the assessment is so reduced shall be
the assessed value of such property on the grand lists
for succeeding years until the tax assessor finds that
the value of the applicant’s property has increased or
decreased.’’ (Emphasis added.) General Statutes § 12-
117a.
  Given the plain language of the statute, we agree with
the plaintiffs that the LLC17 was aggrieved by the board’s
refusal to reduce the claimed overassessment of the
subject property and, therefore, that the jurisdictional
requirements of § 12-117a were satisfied. Specifically,
as proven by the 2007 deed in evidence, the LLC was
the owner of the property on the date of its assessment,
and it remained so thereafter. Moreover, as owner of
the property, it legally was responsible for the payment
of any taxes levied on the basis of that assessment. As
reflected in the clear wording of the statute, and as
this court repeatedly has explained, § 12-117a ‘‘allows
taxpayers to appeal the decisions of municipal boards
of [assessment appeals] to the Superior Court, [and]
provide[s] a method by which an owner of property
may directly call in question the valuation placed by
assessors upon his property.’’ (Emphasis added.)
Breezy Knoll Assn., Inc. v. Morris, 286 Conn. 766, 775,
946 A.2d 215 (2008); Konover v. West Hartford, 242
Conn. 727, 734, 699 A.2d 158 (1997). In short, as a prop-
erty owner and taxpayer, the LLC is precisely the type
of party at which the statute is directed, and it unques-
tionably possessed standing to appeal to the Superior
Court to challenge the board’s action.
   By requiring the plaintiffs also to have proven that
the LLC was the party who previously had appeared
before the board, the Appellate Court read into § 12-
117a a requirement that simply does not appear in that
provision, which extends the right to appeal to ‘‘[a]ny
person’’ claiming to be aggrieved by the board’s action
and indicates otherwise that such aggrievement is
established through ownership of the property or, at
least in some cases, responsibility to pay taxes on prop-
erty despite a lack of ownership. Notably, the Appellate
Court did not cite to any authority in support of such
a requirement, nor did it engage in an analysis of the
statutory language directed at this question. Although
we expect that, in the normal course of events, a party
that brings an appeal to the trial court pursuant to § 12-
117a first will have appeared in the proceedings before
a board of tax review or assessment appeals that are
a prerequisite to a court appeal, we are unable to con-
clude that that appearance, in all cases, is required.18
Accordingly, the Appellate Court’s holding to the con-
trary, and its order that the plaintiffs’ appeal be dis-
missed on this basis, were improper.
   Because the Appellate Court concluded that the LLC’s
purported absence from the proceedings before the
board was fatal to the appeal before the trial court,
it did not reach the question of whether the prompt
amendment of the complaint to add the LLC as a party
plaintiff was sufficient to confer standing on the trial
court, despite the fact that the appeal initially was filed
by the partnership, a party that, indisputably, did not
have standing to appeal pursuant to § 12-117a. We con-
clude that it was sufficient.
  Subsequent to the board’s direction of correspon-
dence relating to the assessment at issue to the partner-
ship, despite the recordation in the city’s land records
of a deed evidencing the property’s transfer to the LLC,
the plaintiffs’ counsel initially filed this appeal in the
name of the partnership. Only one month later, how-
ever, counsel filed an amended appeal also naming the
LLC as a plaintiff.19 The defendants did not object to
this amendment, and the trial court allowed it. In fact,
the defendants did not contest the court’s jurisdiction
until almost three years later in a posttrial brief. Even
then, the defendants’ challenge focused on the partner-
ship’s lack of standing, and not on any procedural irreg-
ularity concerning the LLC.
   Although a plaintiff’s lack of standing is a jurisdic-
tional defect; Fort Trumbull Conservancy, LLC v. New
London, supra, 282 Conn. 802; it is a type of jurisdic-
tional defect that our legislature, through the enactment
of § 52-109, has deemed amenable to correction and,
therefore, not irremediably fatal to an action. That stat-
ute provides: ‘‘When any action has been commenced
in the name of the wrong person as plaintiff, the court
may, if satisfied that it was so commenced through
mistake, and that it is necessary for the determination
of the real matter in dispute so to do, allow any other
person to be substituted or added as plaintiff.’’ General
Statutes § 52-109.
   This court has explained that § 52-109 ‘‘allow[s] a
substituted plaintiff to enter a case [w]hen any action
has been commenced in the name of the wrong person
as [the] plaintiff,’’ and that such a substitution will
‘‘relate back to and correct, retroactively, any defect in
a prior pleading concerning the identity of the real party
in interest.’’ (Internal quotation marks omitted.) DiLieto
v. County Obstetrics & Gynecology Group, P.C., 297
Conn. 105, 150, 998 A.2d 730 (2010). Thus, a ‘‘substitu-
tion of a real party in interest as the plaintiff cures the
lack of standing of the original plaintiff’’; Kortner v.
Martise, 312 Conn. 1, 13, 91 A.3d 412 (2014); and, fur-
ther, is permissible even ‘‘after the statute of limitations
has run.’’20 (Internal quotation marks omitted.) Id., 13–
14. An addition or substitution is discretionary, but gen-
erally should be allowed when, due to an error,
misunderstanding or misconception, an action was
commenced in the name of the wrong party, instead of
the real party in interest, whose presence is required
for a determination of the matter in dispute.21 General
Statutes § 52-109.
    Although the plaintiffs here captioned the motion
that accompanied their amended complaint as a request
for permission to amend, it clearly was, in its substance,
a motion to add or substitute a party plaintiff.22 See
Santorso v. Bristol Hospital, 308 Conn. 338, 351–52, 63
A.3d 940 (2013) (court may look ‘‘beyond the label of
a motion to reclassify it when its substance [does] not
reflect the label applied by the moving party’’); In re
Haley B., 262 Conn. 406, 412–13, 815 A.2d 113 (2003)
(‘‘we must look to the substance of the relief sought
by the motion rather than the form’’); see also In re
Santiago G., 154 Conn. App. 835, 850, 108 A.3d 1184
(‘‘[t]o hold [a litigant] strictly to the label on his filing
would exalt form over substance’’), aff’d, 318 Conn.
449, 121 A.3d 708 (2015). Moreover, under the undis-
puted facts and circumstances of the present case, there
is no question that the foregoing requirements for an
addition or substitution were met. Because the LLC was
the sole owner of the property at issue at the relevant
time, its addition as a party plaintiff undeniably was
necessary for a determination of the matter in dispute,
and the naming of the partnership, instead of the LLC,
was due to an error, misunderstanding or misconcep-
tion. The plaintiffs’ counsel quickly took action to add
the LLC as a party to the proceedings. The defendants
have not identified any prejudice that they suffered
from the action having been initiated and briefly main-
tained in the name of the wrong party, and we are
unable to conceive of any. In sum, the trial court prop-
erly allowed the amendment to add the LLC, which
cured any jurisdictional defect in the original com-
plaint.23
  The judgment of the Appellate Court is reversed and
the case is remanded to that court for further proceed-
ings to consider the defendants’ remaining claims.
  In this opinion PALMER, ZARELLA, EVELEIGH and
ESPINOSA, Js., concurred.
   1
     The partnership initially filed the appeal and subsequently amended its
complaint and added the LLC as a party plaintiff. Joint references to the
partnership and the LLC are to the plaintiffs.
   2
     The plaintiffs also named as defendants the Board of Assessment Appeals
of the City of Norwalk (board) and the city’s tax assessor, Michael J. Stewart
(assessor). We refer hereinafter to these parties individually by name and
jointly, with the city, as the defendants.
   3
     We granted the plaintiffs’ request for certification to appeal, limited to
the following question: ‘‘Did the Appellate Court properly conclude that the
plaintiffs lacked standing to appeal from the tax valuation of the subject
property to the Superior Court pursuant to General Statutes § 12-117a?’’
Fairfield Merrittview Ltd. Partnership v. Norwalk, 314 Conn. 901, 902, 99
A.3d 1167 (2014).
   4
     See General Statutes § 12-62.
   5
     General Statutes § 12-111 (a) provides in relevant part: ‘‘Any person . . .
claiming to be aggrieved by the doings of the assessors of [a] town may
appeal therefrom to the board of assessment appeals. . . . Such board . . .
may increase or decrease the assessment of any taxable property or interest
therein . . . . When the board increases or decreases the gross assessment
of any taxable real property or interest therein, the amount of such gross
assessment shall be fixed until the assessment year in which the municipality
next implements a revaluation of all real property pursuant to section 12-
62 . . . .’’
   6
     General Statutes § 12-117a provides in relevant part: ‘‘Any person . . .
claiming to be aggrieved by the action of . . . the board of assessment
appeals . . . in any town or city may, within two months from the date of
the mailing of notice of such action, make application, in the nature of an
appeal therefrom . . . to the superior court for the judicial district in which
such town or city is situated . . . . The court shall have power to grant
such relief as to justice and equity appertains, upon such terms and in such
manner and form as appear equitable . . . . If the assessment made by the
. . . board of assessment appeals . . . is reduced by said court, the appli-
cant shall be reimbursed by the town or city for any overpayment of taxes
. . . . The amount to which the assessment is so reduced shall be the
assessed value of such property on the grand lists for succeeding years until
the tax assessor finds that the value of the applicant’s property has increased
or decreased.’’
   7
     Specifically, the paragraph of the amended appeal describing the appeal
to the board was unaltered from its original version, which provided only
that ‘‘[t]he applicant . . . [had] appealed to the [board] . . . .’’
   8
     The defendants also argued that the plaintiffs had failed to prove that
the property had been overassessed.
   9
     The defendants also argued that the trial court’s valuation of the subject
property was clearly erroneous. Fairfield Merrittview Ltd. Partnership v.
Norwalk, Conn. Appellate Court Records & Briefs, supra, Defendants’ Brief
pp. 16–19.
   10
      Because the Appellate Court concluded that the trial court lacked subject
matter jurisdiction over the appeal, it did not reach the additional claim,
made by the defendants, that the trial court improperly had reduced the
valuation of the subject property. Fairfield Merrittview Ltd. Partnership
v. Norwalk, supra, 149 Conn. App. 470 n.3.
   11
      Notably, there was no evidence in the record before either the trial
court or the Appellate Court regarding which party, or parties, had brought
the appeal to the board and, as previously explained, the pleadings were
inconclusive on this point. Apparently, the Appellate Court accepted, without
verification, the multiple representations made by the defendants in their
brief that the partnership, and not the LLC, had appeared before the board.
The plaintiffs, for their part, did not refute those representations, but also
did not expressly concede that they were true. Although we conclude,
hereinafter, that the Appellate Court reached an improper legal conclusion
when it determined that the LLC’s purported absence before the board was
a fatal jurisdictional defect, we also emphasize that that court should have
rejected the defendants’ claim in this regard due to the lack of an adequate
record. In short, we agree with the contention of the plaintiffs, set forth in
their brief, that the Appellate Court improperly found, without any eviden-
tiary basis in the record, that the partnership was the entity that had appealed
to the board, then ascribed to that finding dispositive significance. As we
explain in footnote 13 of this opinion, the Appellate Court’s assumption
as to which party had appealed to the board ultimately was shown to
be incorrect.
   12
      In addition to citing General Statutes § 52-128 and Practice Book § 10-
59, governing the amendment of complaints as of right, the plaintiffs cited
statutory and Practice Book provisions governing the addition or substitu-
tion of parties; see General Statutes §§ 52-108 and 52-109; Practice Book
§§ 9-19 and 9-20; as well as cases applying them.
   13
      To refute that representation, the plaintiffs attached two documents to
their motion for reconsideration that were not part of the trial record: (1)
a copy of the application to appeal to the board, which indicated that the
applicant and property owner was the LLC, and (2) a copy of the board’s
decision on the appeal, indicating that the assessment would not be changed,
which improperly was addressed to the partnership.
   The defendants opposed the motion for reconsideration, arguing that
the documents upon which the motion was predicated contradicted the
allegations of the plaintiffs’ appeal to the court, were not introduced at trial,
and were not newly discovered or unavailable at trial. In addition to its
opposition to the motion for reconsideration, the defendants also filed a
motion to strike the documents appended to that motion, again arguing that
those documents were not part of the trial record. The Appellate Court
denied the defendants’ motion to strike.
   14
      Contrary to the assertion of the dissenting justices that the plaintiffs
raised the latter argument for the first time in their reply brief, the plaintiffs
argued the applicability of jurisprudence governing additions and substitu-
tions of party plaintiffs pursuant to General Statutes § 52-109 in both their
main brief and their reply brief.
   15
      In support of this contention, the defendants apparently rely on the
decision date included on the notice of no change that the plaintiffs submit-
ted to the Appellate Court, for the first time, as an attachment to their
motion for reconsideration, a document that the defendants previously
argued should be stricken from the record. See footnote 13 of this opinion.
The defendants simultaneously argue that, to the extent the plaintiffs are
relying on the same nonrecord evidence to prove their standing, such reliance
is improper. Appellate tribunals typically do not rely on evidence that was
not part of the trial record in deciding the issues before them. In any event,
for the reasons that follow, we need not consider the materials submitted
by the plaintiffs to the Appellate Court along with their motion for reconsid-
eration.
   16
      ‘‘The meaning of a statute shall, in the first instance, be ascertained
from the text of the statute itself and its relationship to other statutes. If,
after examining such text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the statute shall not be
considered.’’ General Statutes § 1-2z.
   17
      The parties agree that the partnership lacked standing and was an
improper party to bring an appeal from the board.
   18
      By requiring an appealing party to show that it has been aggrieved by
the decision of a board of tax review or board of assessment appeals, § 12-
117a necessarily requires that a hearing, sought by an aggrieved party; see
General Statutes § 12-110; already has occurred before one of those boards.
Compare General Statutes § 12-119 (permitting direct court action for wrong-
fully laid taxes). Moreover, any appeal from a board of tax review or board
of assessment appeals must be taken shortly after that board’s decision has
been rendered. See General Statutes § 12-117a. Consequently, in the typical
case, the same aggrieved property owner or taxpayer will appear before
both the board and the trial court. As we have explained, however, § 12-
117a requires only that the party seeking relief be ‘‘aggrieved by the action
of the board,’’ and not that it had appeared before that body. Consistent
with this proposition is a Superior Court case holding that a party who
acquired property subsequent to a decision by the board of tax review or
board of assessment appeals concerning that property, but prior to the
expiration of the statutory appeal period, is a proper party to contest the
board’s decision pursuant to § 12-117a. See SG Stamford, LLC v. Stamford,
Superior Court, judicial district of Stamford-Norwalk, Docket No. FST CV-
08-4014088-S (September 22, 2009).
   19
      ln view of this promptly filed pleading, we disagree with the dissent’s
contention that the plaintiffs took no action, either during or after trial, to
remedy the jurisdictional defect of the action having been commenced in
the name of the wrong party.
   20
      ‘‘[T]he substituted party is let in to carry on a pending suit, and is not
regarded as commencing a new one. After he is substituted he is . . .
treated and regarded for most purposes just as if he had commenced the
suit originally. The writ, the complaint, the service of process, attachment
made, bonds given, the entry of the case in court, the pleadings if need be,
in short all things done in the case by or in favor of the original plaintiff
. . . remain for the benefit of the plaintiff who succeeds him, as if done by
and for him originally and just as if no change of parties had been made.
So far as the defendant is concerned, the same suit upon the same cause
of action, under the same complaint and pleadings substantially in most
cases, goes forward to its final and legitimate conclusion as if no change
had been made.’’ (Internal quotation marks omitted.) DiLieto v. County
Obstetrics & Gynecology Group, P.C., supra, 297 Conn. 152. ‘‘[T]he defendant
rarely, if ever, will be prejudiced [by a § 52-109 substitution], as long as he
was fully apprised of the claims against him and was prepared to defend
against them.’’ Id., 158.
   21
      In DiLieto v. County Obstetrics & Gynecology Group, P.C., supra, 297
Conn. 151, we stated, in dicta, that ‘‘[u]nder § 52-109, substitution is permitted
only when the trial court determines that the action was commenced in the
name of the wrong plaintiff ‘through mistake,’ which properly has been
interpreted to mean ‘an honest conviction, entertained in good faith and
not resulting from the plaintiff’s own negligence that she is the proper person
to commence the [action].’ ’’ As authority for that proposition, which finds
no support in the language of the statute or our jurisprudence preceding
DiLieto, we cited a Superior Court decision that in fact rejected the recited
definition of mistake as too limiting and, practically, too difficult to apply,
especially given the ameliorative purpose of § 52-109. See Wilson v. Zemba,
49 Conn. Supp. 542, 549–50, 896 A.2d 862 (2004). Upon further reflection,
we agree, and hold that the term ‘‘mistake,’’ as used in § 52-109, should be
construed in its ordinary sense, rather than as connoting an absence of
negligence. As explained by the Appellate Court, which nonetheless con-
cluded that it was bound to apply the definition of mistake that we articulated
in DiLieto, the ordinary understanding of that term is ‘‘more expansive
and, thus, seems more congruent with the remedial purpose of § 52-109.’’
Youngman v. Schiavone, 157 Conn. App. 55, 66 n.8, 115 A.3d 516 (2015).
Specifically, ‘‘Black’s Law Dictionary (9th Ed. 2009) defines mistake, in
relevant part, as: ‘An error, misconception, or misunderstanding; an errone-
ous belief.’ Merriam-Webster’s Collegiate Dictionary (10th Ed. 1993) defines
mistake as: ‘1: [A] misunderstanding of the meaning or implication of some-
thing. 2: [A] wrong action or statement proceeding from faulty judgment,
inadequate knowledge, or inattention . . . .’ The American Heritage Diction-
ary (2d College Ed. 1985) defines mistake, in relevant part, as: ‘1. An error
or fault. 2. A misconception or misunderstanding.’ ’’ Youngman v. Schiavone,
supra, 66–67 n.8.
  22
     As this court often has explained, pleadings should be construed broadly
and realistically, not narrowly and technically. Byrne v. Avery Center for
Obstetrics & Gynecology, P.C., 314 Conn. 433, 462, 102 A.3d 32 (2014).
Moreover, the numerous remedial provisions in our General Statutes reflect
the legislative intent that cases should, whenever possible, be heard on their
merits rather than dismissed for procedural irregularities. New England
Road, Inc. v. Planning & Zoning Commission, 308 Conn. 180, 188–89, 61
A.3d 505 (2013). Our construction of the plaintiffs’ motion is consistent with
these principles.
  23
     ln the dissent’s view, it is clear that no substitution of parties occurred
because, following the granting of the plaintiffs’ motion, the partnership
remained a party in the case. General Statutes § 52-109 and Practice Book
§ 9-20 explicitly permit, however, both substitutions and additions of proper
party plaintiffs. Here, it is clear that the trial court properly allowed the
addition of the LLC, regardless of whether the partnership also remained
in the case.